DETAILED ACTION
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8-13, 23-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
With regards to claims 8-13, 23-28, Gupta teaches a high performance catalysts designed using nanowire supports (abstract), where a ZnO nanowire is decorated with NiO. See Fig 10. The ZnO is included in an amount of 58.7 wt. %, Ni is an amount of 15 wt. %. Id.. Gupta also teaches a catalyst where a ZnO nanowire is decorated with Ni and Mo, and γ-alumina is used as a binder. See Fig.9 (b) and p249. The amount of Ni is 12 wt. %, Mo is 3 wt. %, ZnO is 58.7 wt. %, and γ-alumina is 26.3 wt. %. Fig.9 (b). Gupta teaches that the catalyst is used to remove sulfur from diesel, wherein the diesel contains Dibenzothio-phene (DBT) where the amount of ppm removed upon using the catalyst is less than 200 ppm. See table 1 and conclusion
It appears that instant claims are product by process claims. When the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to the applicant to establish that their product is patentably distinct and not the examiner to show the same process as making. In re Brown. 173 USPQ 685, In re Fessman, 180 USPQ 324 and In re Marosi, 218 USPQ 289. Furthermore, even though these are product-by-process claims, it is noted that Gupta teaches that the NiO is reduced. Sections 2.2 and 3.5 and p251.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (Nanowire catalysts for ultra-deep hydro-desulfurization and aromatic hydrogenation) in view of Price et al. (US 7,105,140).
With regards to claim 1, the teachings of Gupta are as set forth above. Gupta teaches a composition of ZnO nanowire and gamma alumina with Ni supported thereon for ultra-deep desulfurization and aromatic hydrogenation of diesel. See abstract and Fig 10. However, Gupta is silent with regards to the claimed metal oxide being Mn or Fe nanowire. 
Price teaches compositions suitable for use in the desulfurization of fluid streams of cracked gasolines and diesel fuels. See Field of the Invention. Price teaches an embodiment where nickel is supported on manganese oxide and alumina for this purpose. See Example 5; see also the claims. As such, the prior art teaches that manganese oxide and zinc oxide are functionally equivalent for the same purpose. Therefore, one of ordinary skill in the art would have found it obvious to substitute the zinc oxide of Gupta with the manganese oxide of Price as it’s been held that substitution of equivalents requires no express motivation (see MPEP 2144.06.II.).
With regards to claims 3-7, Gupta teaches that γ-alumina is used as a binder, and that amount of Ni is 12 wt. %, Mo is 3 wt. %, ZnO is 58.7 wt. %, and γ-alumina is 26.3 wt. %. Fig.9 (b).
Response to Arguments
on 02/01/2021 (“Remarks”) have been fully considered but they are not persuasive.
Applicant arguments with regards to claim 1 are moot because they do not address the rejection above. 
Claim 8 is a product claim that includes a process of making it. Applicant argues that Gupta does not teach the claimed process. However, as indicated in both the Non-Final and above, the burden of prove shifts to the Applicant to establish that the claimed process is patentably distinct from the product from the prior art. In attempt to do that, Applicant argued the claimed product “can remove sulfur from liquid fuels … with no external hydrogen supply.” However, these mere allegations are not sufficient for the Applicant to meet the burden of patentability. See MPEP 716.02. Accordingly, this argument is not persuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAYTHAM SOLIMAN whose telephone number is (571)270-7192.  The examiner can normally be reached on M-F 8:00-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAYTHAM SOLIMAN/Primary Examiner, Art Unit 1736